              Case 3:20-cv-05767-MJP Document 81 Filed 08/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          S.D.S. LUMBER CO.,                               CASE NO. C20-5767 MJP

11                                 Petitioner,               MINUTE ORDER

12                  v.

13          KEVIN GREGORY; JACOB
            GREGORY,
14
                                   Claimants.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha
18   J. Pechman, United States District Judge:
19          Petitioner’s motions for partial summary judgment on punitive damages (Dkt. No. 61)
20   and to strike or disregard Claimants’ response to motion (Dkt. No. 72) are re-noted for
21   consideration on August 27, 2021.
22          The clerk is ordered to provide copies of this order to all counsel.
23          Filed August 11, 2021.
24


     MINUTE ORDER - 1
             Case 3:20-cv-05767-MJP Document 81 Filed 08/11/21 Page 2 of 2




 1                                        Ravi Subramanian
                                          Clerk of Court
 2
                                          s/Paula McNabb
 3                                        Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
